Appellant was convicted of the offense of manslaughter in the first degree, and his punishment fixed at four years' imprisonment in the penitentiary. The case was well and smoothly tried. Not a single exception, of merit, was reserved to any ruling of the trial court. The testimony as to whether or not appellant had had a drink of whisky with Parker, the deceased, a short time before the fatal difficulty, being in the negative, was manifestly without injury to him, even if it be conceded that it was improperly admitted, though we do not mean to intimate that it would or would not have been improper, if in the affirmative. The measure of proof requisite to authorize a conviction of appellant was fully, fairly, and correctly given to the jury in the trial court's splendid oral charge, in connection with the written charges given at appellant's request. This was sufficient reason for refusing his written requested charge No. 8. We find no error, and the judgment is affirmed.
Affirmed.